Citation Nr: 1221641	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  94-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than post-traumatic stress disorder (PTSD), based on the period of active duty service from May 28, 1968, to February 11, 1970.  

2.  Entitlement to service connection for an acquired psychiatric disorder, other than post-traumatic stress disorder (PTSD), based on the period of active duty service from August 5, 1970, to April 15, 1971.   

3.  Entitlement to an increased rating for residuals of a left knee injury, status post meniscectomy with instability, currently evaluated as 30 percent disabling since May 15, 2006, and 20 percent disabling prior to May 15, 2006.  

4.  Entitlement to an increased initial rating for residuals right knee crepitus and instability as secondary to service-connected left knee disability, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for left knee traumatic arthritis, currently evaluated as 10 percent disabling.  

6.  Entitlement to service connection for a stomach and gastrointestinal condition.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for esophageal condition.  

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).  

9.  Entitlement to service connection for tinnitus.   

10.  Entitlement to service connection for a prostate condition.  

11.  Entitlement to service connection for a heart condition.  

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder.  

13.  Entitlement to service connection for a colon condition.  

14.  Whether the severance of service connection for bilateral hearing loss was proper.  

15.  Entitlement to an effective date earlier than January 7, 1994, for the grant of entitlement to service connection for bilateral hearing loss.  

16.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 28, 1968 to February 11, 1970 in the U.S. Army.  At the conclusion of his service he received an honorable discharge.  He also served in the U.S. Army from August 5, 1970 to April 15, 1971.  Such service resulted in an "other than honorable discharge."  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the Nashville, Tennessee and Atlanta, Georgia Regional Offices (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the issues on appeal include entitlement to service connection for an acquired psychiatric disability and a petition to reopen service connection for PTSD.  The Board is certainly aware of the decision by the United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) which held that the veteran's claim in that case encompassed the other mental health disorders that were raised by the evidence.  Here, because the claims have been developed separately on appeal, the Board finds that they should be adjudicated separately as well.  This will not result in any prejudice to the Veteran as the adjudication of the claim includes consideration of all mental health disorders both known and unknown to the Veteran.   

Finally, August 2011, the Veteran raised several new claims for disabilities which he claimed were secondary to service-connected diabetes mellitus.  Specifically, he claimed entitlement to service connection for a skin disability, hypertension, a blood clotting disability, diabetic retinopathy, macular edema, diabetic nephropathy, autonomic nephropathy, diabetic neuropathy, erectile dysfunction and a psychiatric disability secondary to diabetes mellitus.  The issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, other than PTSD, was not manifest during service, psychosis was not demonstrated in the first post service year, and a current psychiatric disorder is not otherwise related to the Veteran's period of active duty service from May 28, 1968 to February 11, 1970.  

2.  The Veteran's service from August 5, 1970, to April 15, 1971, resulted in an other than honorable discharge.  Entitlement to service connection for an acquired psychiatric disorder based on that period of service is precluded as a matter of law.  

3.  For the period prior to May 15, 2006, residuals of a left knee injury, status post meniscectomy with instability, results in moderate recurrent subluxation or lateral instability; for the period since May 15, 2006, residuals of a left knee injury results in severe recurrent subluxation or lateral instability.  

4.  The service-connected right knee disability results in slight recurrent subluxation or lateral instability and limitation of leg flexion to 90 degrees with pain.  It does not result in arthritis.  

5.  Since May 6, 1997, there is x-ray evidence that the service-connected left knee disability results in arthritis with a noncompensable level of limitation of leg motion.  

6.  A current stomach/gastrointestinal disability was not shown in service, is not related to presumed exposure to herbicide agents in service, and is not otherwise attributable to active military service.  

7.  In a final January 1997 decision, the RO denied entitlement to service connection for a hiatal hernia with erosive esophagitis with Barrett's esophagitis.  The evidence received since the January 1997 decision, by itself or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for an esophageal disability or raise a reasonable possibility of substantiating the claim.  

8.  In a final February 1991 decision, the RO denied entitlement to service connection for PTSD.  Evidence received since the February 1991 decision is new and material, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

9.  Affording the Veteran the benefit of the doubt, tinnitus was incurred during active duty service.  

10.  A current prostate disability, manifested by chronic prostatitis, was not shown in service, is not related to presumed exposure to herbicide agents in service, and is not otherwise attributable to active military service.  

11.  During the pendency of the appeal, the RO granted entitlement to service connection for coronary artery disease.  

12.   In a final September 1997 decision, the RO denied entitlement to service connection for a respiratory disability.  The evidence received since the September 1997 decision, by itself or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disability or raise a reasonable possibility of substantiating the claim.  

13.  A current colon disability was not shown in service, is not related to presumed exposure to herbicide agents in service, and is not otherwise attributable to active military service.  

14.  The grant of service connection for bilateral hearing loss was not clearly and unmistakably erroneous.  

15.  In an unappealed November 1970 decision, the RO denied a claim of service connection for bilateral hearing loss.  A claim to reopen service connection for bilateral hearing loss was received on January 7, 1994.  

16.  The Veteran's service-connected disabilities preclude him from securing and following some form of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for an acquired psychiatric disorder, other than PTSD, based on the Veteran's period of active duty service from May 28, 1968 to February 11, 1970, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The Veteran's service from August 5, 1970 to April 15, 1971, ended with an other than honorable discharge due to willful and persistent misconduct; that service was dishonorable for VA compensation purposes and resultantly a bar to VA benefits (exclusive of certain health care) based on that period of service.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 (2011).  

3.  The criteria for an increased rating for residuals of a left knee injury, status post meniscectomy with instability, currently evaluated as 30 percent disabling since May 15, 2006, and 20 percent disabling prior to May 15, 2006, have not been met.  

4.  The criteria for an initial rating in excess of 10 percent for residuals right knee crepitus and instability have not been met.  

5.  Since May 6, 1997, but not earlier, the criteria for a separate 10 percent rating, but no higher, for traumatic left knee arthritis have been met.  

6.  The criteria for service connection for a stomach/gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

7.  Evidence submitted to reopen the claim of entitlement to service connection for an esophageal disability is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

8.  Evidence received since the February 1991 RO decision that denied service connection for PTSD is new and material; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

9.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

10.  The criteria for service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

11.  As the claim for entitlement to service connection for coronary artery disease was granted during the pendency of the appeal, there remain no questions of law of fact for appellate consideration and the claim must be dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.101 (2011).  

12.  Evidence submitted to reopen the claim of entitlement to service connection for a respiratory disability is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

13.  The criteria for service connection for a colon disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

14.  Severance of service connection for bilateral hearing loss was improper.  The criteria for restoration of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 1159, 5107 (West 2002); 38 C.F.R. §§  3.105(d), 3.385, 3.957 (2011).  

15.  The criteria for an effective date earlier than January 7, 1994, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.156, 3.159, 3.400 (2011).  

16.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  .  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection, increased rating, new and material evidence, and TDIU claims in a November 2006 letter.  Moreover, the letter advised him of the criteria to reopen claims based on the submission of new and material evidence.  He was also advised, generally, of the basis of the prior denials of service connection for PTSD, a respiratory disability, and an esophagus disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  The letter also generally advised the Veteran how it assigns disability ratings and effective dates.  Earlier letters dated in March 2004 and April 2006 also generally advised the Veteran of his and VA's responsibilities to obtain evidence in connection with the claims.  

The Board also concludes VA's duty to assist has been satisfied.  Identified VA and private medical records and Social Security Administration disability determination records have been obtained.  In addition, the RO has obtained service personnel and service treatment records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Here, as discussed herein, the Veteran underwent VA examinations in May 1997, February 2001, January 2003, January 2005, June 2007, and September 2008.  Collectively, the examinations are considered adequate to adjudicate the claims.  No examination was conducted in connection with the claims for a stomach condition, esophagus condition, prostate condition, respiratory disorder, or colon disability.  However, as explained herein, the evidence does not indicate that those conditions were incurred during service.  Hence, a remand for an opinion is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)  

New and material evidence has been received to reopen the claim for service connection for PTSD.  An examination has been provided, however, additional development is required prior to adjudicating the claim on the merits.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to the issues addressed herein, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Legal Criteria for Service connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

For certain chronic disorders, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A.  Psychiatric Disorders Other Than PTSD

Because of the length of time these issues have been on appeal, the Board finds it necessary to set forth the relevant procedural history.  

In February 1991, the RO denied a claim of entitlement to service connection for PTSD, finding in pertinent part, that the Veteran did not serve in combat and did not have a diagnosis of PTSD.  

In November 1992, the Veteran filed a claim seeking service connection for depression and stress, an increased rating for a left knee disability, and entitlement to TDIU.  In a March 1993 decision, the RO denied the claims.  The Veteran appealed that decision.  

During the course of the appeal, the Veteran submitted extensive evidence and filed other claims that required development and adjudication by the RO.  

In May 2000, the issue of entitlement to service connection for a chronic psychiatric disorder was denied by the Board.  The Board also denied reopening a claim of service connection for hearing loss.  It remanded claims concerning the evaluation of a service-connected left knee disability and entitlement to a total disability evaluation based upon individual unemployability (TDIU).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).   

In March 2001, the Secretary filed a Motion to Remand so VA could comply with notice provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  In April 2001, the Court granted the motion.  

The Veteran appealed that decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  On October 1, 2001, the Federal Circuit dismissed the appeal.  

In September 2002, the Board undertook further development pursuant to then-existing authority contained in 38 C.F.R. § 19.9(a)(2)(2003).  On May 1, 2003, however, the Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2).  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  As a result of that decision, in December 2003, the Board remanded the matter to the RO.  In addition to ensuring that the Veteran's claims be reviewed by the RO in the first instance, the Board also requested that the RO obtain the Veteran's retirement file maintained by the Office of Personnel Management.  

In February 2005, after obtaining records from the Post Office, the Office of Worker's Compensation, ant the Office of Personnel Management, the RO issued a Supplemental Statement of the Case (SSOC) in which it again denied entitlement to service connection for an acquired psychiatric disorder.  It appears that the SSOC was mailed to the Veteran at an incorrect address and in February 2006 the RO re-mailed the SSOC.  In March 2006, he was sent a notice of how VA assigns disability ratings and effective dates should the underlying claim for service connection be granted.  

In response to the letter, the Veteran indicated that he had additional evidence to submit.  In addition, he submitted several new claims for VA benefits.  Those claims, to the extent appealed by the Veteran, include the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  

In August 2006, the RO informed the Veteran that it was investigating the characterization of his second period of service and whether such would constitute a bar to receipt of VA benefits based on that second period of service.  

Additional service personnel records were received, and in October 2006, the RO issued a SSOC denying service connection for an acquired psychiatric disorder based on his period of service from May 1968 to February 1970 and finding that the Veteran's other than honorable discharge constituted a bar to receipt of benefits based on his service from August 1970 to April 1971.  

Thereafter, in November 2008, after adjudicating several other pending claims, the RO certified the case to the Board.  The Veteran was scheduled to testify at a hearing at the Board in April 2009.  In March 2009, however, he withdrew his hearing request.  In May 2009, the Board sent a letter to the Veteran asking for clarification on whether he wanted representation before the Board.  The Board also sent him a letter asking whether he wanted to waive initial RO review of evidence submitted that had yet to be considered by the RO.  In June 2009, the Board received a signed VA Form 21-22 appointing National Veteran's Legal Services Program (NVLSP) as his representative.  The VA Form 21-22 was not acknowledged by NVLSP.  The Veteran's claims file was then forwarded to NVLSP for review.  

In July 2009, the Veteran filed with the Court a petition for extraordinary relief in the nature of a writ of mandamus.  In September 2009, the Court issued an order denying the Veteran's petition for the issuance of a writ of mandamus.  Mandate was issued on December 10, 2009.  (See Teague v. Shinseki, Docket No. 09-2642).  

In December 2011, NVLSP filed a motion for leave to withdrawal as the Veteran's representative stating that it had never agreed to represent the Veteran.  In January 2012, the motion was granted and the Veteran was notified of his right to represent himself of obtain new representation.  

Finally, in February and April 2012, the Board responded to the Veteran's requests for copies of certain documents contained within his claims folder.  

The pertinent service history reveals:  

As it pertains to the Veteran's first period of active duty service, the service treatment records do not show reports of psychiatric symptoms or findings of any psychiatric disorder.  Rather, his separation examination in February 1970 included a normal psychiatric examination.  

Shortly following entrance onto his second period of active duty, however, the evidence reveals that the Veteran attempted to commit suicide.  The records document that in November 1970 he took an unknown quantity of drugs and attempted to take his life.  The records note the Veteran's reports of depression which started following his first enlistment after he came home and found his girlfriend had married.  He reportedly could not find a job and reenlisted in the Army which he felt was a mistake.  He reported a history of drug use since age 14 and used drugs "whenever he could get them."   

Personnel records from the second period of service also reveal that he was disciplined on numerous occasions and received five Article 15s.  A psychiatric evaluation conducted in February 1971 revealed no evidence of psychosis or findings of insanity.  Rather, the diagnosis was emotional instability reaction.  He was recommended for a discharge due to unsuitability.  Efforts by the Veteran to change the character of his discharge were unsuccessful.  (See August 2008 U.S. Army Board of Correction of Military Records decision, and the May 2009 denial of reconsideration decision.)  

The Board has reviewed the evidence of record but finds that the preponderance of the evidence is against the claim that a current psychiatric disorder other than PTSD was incurred during the Veteran's first period of military service.  The Board further finds that the Veteran is precluded as a matter of law from obtaining benefits for a psychiatric disorder based on his second period of other than honorable service.  

First, as it pertains to the Veteran's first period of service, there is evidence that the Veteran has a current psychiatric disorder.  For instance, evidence associated with his original claim in 1993 showed treatment for a delusional disorder, generalized anxiety disorder, and a depressive disorder.  These records, however, attributed a current psychiatric disorder to the Veteran's work with the U.S. Post Office and did not link the disability to any incident or injury during his first period of active duty service.  Similarly, while VA outpatient treatment records are associated with the record, they do not reveal treatment for symptoms of a psychiatric disorder until 1988, when the Veteran reported anxiety and depression.  

The current treatment records also reveal evidence of psychiatric disorders, but again the weight of the evidence is against a finding that such was incurred during the Veteran's first period of active duty service.  In this respect, among the compelling pieces of evidence is the January 2005 VA psychiatric examination.  Therein, the Veteran was diagnosed with a mood disorder with depressive symptoms.  Significantly, however, after taking a thorough history, the examiner opined that the current disability was due to his current medical problems and was in no way related to his active military service.  

As noted, the service treatment records do not reveal a psychiatric disorder during the first period of service.  In the first post-service year, the Veteran was treated for depression following the suicide attempt in November 1970.  Significantly, however, the records did not link any then-current psychiatric disorder to the Veteran's first period of active duty service and the examiner specifically ruled out any evidence of psychosis.  

Given the foregoing, as the weight of the evidence is against the claim, the claim must be denied.  

As regards the claim for a psychiatric disorder claimed to be incurred during the Veteran's second period of active duty service, this claim must be denied as a matter of law.  

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2011).

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

There are two types of character-of-discharge bars to establishing entitlement to VA benefits:  (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c):  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).   

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

The Court has determined that an AWOL, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also has affirmed a Board decision finding that 32 days of unauthorized absence out of 176 days of total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).  

Here, in an October 2006 administrative decision, the RO determined that the Veteran's second period of active duty service from August 5, 1970 to April 15, 1971 was dishonorable under 38 C.F.R. § 3.12(d)(4).  Therein, the RO noted that the Veteran received Non-Judicial Punishment (NJP), Article 15 for being AWOL on October 26, 1970, received NJP, Article 15 for being AWOL on November 17, 1970, received NJP Article 15 for AWOL and for disobeying a lawful order on December 6, 1970, received NJP, Article 15 for reckless driving on February 19, 1971, and received NJP, Article 15 for AWOL on February 24, 1971.  The RO found that the actions were serious offenses, persistent in nature, and interfered with his military duties.  The RO further found that the Veteran was not insane at the time of the offenses.  The Veteran did not appeal that decision and it became final.  

As noted, in August 2008 and May 2009 decisions, the U.S. Army Board for Corrections of Military Records also determined that the Veteran's second period of service was other than honorable and denied an upgrade to an honorable discharge.  

These service department findings are binding on the Board.  Thus, although the Board recognizes that the Veteran was treated for a psychiatric disorder during his second period of active duty service, as this period resulted in a dishonorable discharge, the Veteran is barred from obtaining VA benefits based on this period of service.  

B.  Stomach and Gastrointestinal, Prostate Condition, and Colon Condition
Condition

On a statement received in August 2006, the Veteran claimed entitlement to service connection for a stomach and gastrointestinal disability, a prostate disability, and a colon condition.  He did not indicate why he felt that any current disabilities were related to his active military service.  He also claimed "Agent Orange".  Thus, the Board will assume that he believes that current conditions are the result of exposure to Agent Orange while in Vietnam.  

The Board has reviewed the record but finds that the preponderance of the evidence is against the claims.  First, review of the service treatment records from the Veteran's active service from May 1968 to February 1970 does not reveal evidence of symptoms or diagnoses of a stomach or gastrointestinal condition, a prostate, or a colon condition.  Similarly, for years following service discharge there are no contemporaneous treatment records documenting the conditions.  The Veteran does not allege that he received treatment following discharge.  Rather, he appears to allege that current conditions are secondary to exposure to herbicide agents.  

The Board has reviewed the record for evidence of current gastrointestinal, prostate, and colon conditions.  The VA outpatient treatment records document current treatment for gastroesophageal reflux disease, chronic prostatitis, and colon polyps.  For his stomach condition, he was prescribed pantoprazole, a proton pump inhibitor drug that inhibits gastric acid secretion.  While there is evidence of current disabilities, there is no competent or credible lay or medical evidence that the disabilities are the result of the Veteran's active military service.  

As it pertains to the Veteran's claim that the disabilities are associated with exposure to Agent Orange, according to the Veteran's DD-214, the Veteran served as a cook and served in Vietnam during his period of honorable service from February 1969 to February 1970.  Thus, he is presumed to have been exposed to herbicide agents, such as Agent Orange.  

The law provides that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: AL Amyloidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 Diabetes; Hodgkin's disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The terms "soft tissue sarcoma" includes malignant schwannoma.  38 C.F.R. § 3.309(e) and Note (1) (2011).  

Effective August 31, 2010, diseases associated with such exposure also include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) immediately following "Hodgkin's disease."  38 C.F.R. § 3.309(e). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  

Here, the Veteran's gastrointestinal, prostate, and colon conditions are not among the diseases associated with herbicide exposure.  The Veteran has presented no evidence of argument as to why his current conditions should be associated with herbicide exposure or are otherwise due to service.  

As was noted in the VCAA section of this decision, as there is no competent or credible lay or medical evidence indicating that the current gastrointestinal, prostate, or colon symptomatology is related to service, the Board does not have a further obligation in this case remand for a further medical examination or opinion.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  It follows that an award for service connection is not warranted.  As was explained above, there does not even exist competent lay evidence linking the claimed gastrointestinal, prostate, or colon disorders to service. See Barr, 21 Vet. App. at 307 (2007); Davidson, 581 F.3d at 1316; Jandreau v. 492 F.3d at 1377 (Fed. Cir. 2007)

As such, as the preponderance of the evidence is against the claims, they must be denied.  
C.  Tinnitus

Here, the Veteran's service treatment records for his first period of active duty service do not show reports of symptoms of or treatment for tinnitus.  They do contain audiograms, however, which reveal a left ear hearing loss disability.  For instance, his service separation examination in February 1970 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
Not tested
15
LEFT
55
55
60
Not tested
80

On enlistment onto the period of other than honorable service in May 1970, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
Not tested
30
LEFT
35
35
55
Not tested
80

A VA Special Ear Examination was conducted in July 1970.  At such time, the Veteran complained of intermittent tinnitus.  An audiogram was conducted but was not considered adequate for rating purposes.  

An examination in February 1971 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
15
15
15
LEFT
35
40
40
50
65

The Veteran underwent an additional VA examination in January 2005.  At such time, he reported tinnitus since approximately 1970.  He reported military noise exposure involving artillery, howitzers, aircraft, and small arms fire.  He also had post-military noise exposure to power tools and machinery when working in construction.  Following a physical examination, the examiner indicated that tinnitus was "as likely as not due to h/o hazardous noise exposure."  As to hearing loss, the examiner stated that such was "at least as likely as not a result of military noise exposure/acoustic trauma."  

Finally, a VA examiner in December 2006 was unable to provide an opinion as to the etiology of tinnitus, indicating that he could not resolve the issue without resort to mere speculation.  

The Board has reviewed this and other relevant evidence of record and finds that the evidence is essentially in equipoise both for and against the claim.  Here, while the service treatment records do not document tinnitus, they do show left ear hearing loss.  In addition, within the first year following discharge, in July 1970, the Veteran reported tinnitus that he attributed to service.  His service personnel records do not document his exposure to hazardous noise in service.  They do, however, indicate service in Vietnam, and the Board presumes that he was likely exposed to acoustic trauma as alleged.  Finally, the VA examiner in January 2005 attributes current complaints of tinnitus to hazardous noise exposure.  While the examiner does not indicate whether the hazardous noise exposure resulted from noise exposure in service or after service, based on the examiner's opinion linking hearing loss to service, the Board assumes that the examiner's statement was an opinion in favor of the claim.  Given, the foregoing, and after affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for tinnitus have been met.  

D.  Heart Condition

In the September 2007 decision, the RO denied a claim of entitlement to service connection for a heart condition.  While the Veteran appealed that decision to the Board, in a March 2012 decision, the RO granted service connection for coronary artery disease.  This constitutes a grant of the claim on appeal, and, as such, there remains no outstanding issue for the Board's consideration on appeal.  Accordingly, the claim is moot and must be dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.101 (2011).

III.  New and Material Evidence Claims

The Veteran is seeking to reopen claims for service connection for a esophageal disability, PTSD, and a respiratory disability.  

As regards these claims, in a January 1997 decision, the RO denied entitlement to service connection for hiatal hernia with erosive esophagitis with Barrett's esophagitis.  In denying the claim, the RO found evidence in 1995 and 1996 diagnosing the conditions, but found no evidence of cancer of the esophagus or evidence to show that the conditions were incurred in service or were due to the Veteran's presumed exposure to herbicide agents in service.  While the Veteran was notified of that decision, within a year of the decision, he did not initiate an appeal or otherwise submit any relevant evidence in connection with the claim.  See Buie v. Shinseki, 24 Vet. App. 242 (2010)(New evidence received prior to the expiration of the one-year time period in which to file a NOD is to be considered as having been filed in connection with the original claim.).   

As regards the claim for PTSD, in December 1990, the Veteran claimed entitlement to service connection for PTSD.  In February 1991, the RO denied the claim, finding that the Veteran did not serve in combat and further finding no current diagnosis of PTSD.  The Veteran was notified of that decision but within a year following the decision did not file an appeal or submit evidence in connection with the claim.  

As regards the claim for a respiratory disability, in March 1997, the Veteran filed a claim seeking service connection for a respiratory cancer.  In a September 1997 decision, the RO denied the claim, finding no evidence of a respiratory cancer.  While it found current evidence of asthma, it found that such was not incurred during active duty service or related to presumed exposure to herbicide agents in service.  The Veteran was notified of that decision but within a year following the decision did not file an appeal or submit evidence in connection with the claim.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board has reviewed the evidence received since these final denials of the claims and finds that new and material has not been received to reopen the claims of entitlement to service connection for an esophageal disability or a respiratory disability but new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  Here, as regards the esophageal disability and the respiratory disability, the record reveals current treatment for such but does not indicate that the conditions are in any way associated with the Veteran's military service.  For instance, VA outpatient treatment records note treatment for Barrett's esophagus and severe obstructive lung disease.  Significantly, these records note that the Veteran is a poor historian and do not describe the conditions as being incurred or related to his military service.  

As regards the claim for PTSD, since the last final denial of the claim, the Veteran has presented evidence of a diagnosis of PTSD.  The diagnosis is found in private, VA, and Social Security disability determination records.  For instance, in a July 2010 VA outpatient treatment record, the Veteran reported that when he was in Vietnam he had to kill people and saw people getting killed.  He reported seeing 25-30 bodies on the landing strip upon arriving in Vietnam.  He reported being subject to mortar and sniper fire.  He indicated that he was on the front lines with a group that was pulling field operations, tracking down NVA.  Following a mental status examination, the diagnosis was PTSD.  In a September 2010 treatment note, the Veteran reported that he thought about a friend that was killed in action, had nightmares, and thought about Vietnam every day.  In short, because the Veteran has been diagnosed with PTSD that has been associated with Vietnam service, the criteria to reopen the claim have been met and the claim must be reconsidered on the merits.  

Before a decision on the merits can be issued, however, the Board finds that a VA examination is required to clarify whether PTSD is due to the Veteran's first period of active duty service, rather than his service that resulted in an other than honorable discharge.  

IV.  Increased Rating Claims

The Veteran's seeks increased ratings for his service-connected left and right knee disabilities.  He initiated his claim for an increased rating for the left knee disability in January 1994.  A May 1994 decision, on appeal, denied the claim for a rating greater than 20 percent for the left knee disability.  The disability was rated under Diagnostic Code 5257.  

During the pendency of the appeal, the RO assigned a 30 percent rating under Diagnostic Code 5257.  That disability rating, however, did not date back to the date of the claim but instead was established as of May 15, 2006.  In addition, effective since June 29, 2007, a separate 10 percent rating is in effect for traumatic left knee arthritis under Diagnostic Code 5010.  

In August 2006, the Veteran claimed entitlement to service connection for a right knee disability.  In the September 2007 decision on appeal, the RO granted service connection for residuals right knee crepitus and instability and assigned an initial 10 percent rating, under Diagnostic Code 5257, effective June 29, 2007.  

a.  Legal Criteria

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in evaluation is at issue the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged ratings are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.  

Diagnostic Code 5010 pertains to arthritis due to trauma.  It provides that this disability shall be rated as degenerative arthritis.  Degenerative arthritis is the subject of Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis must be established by X-ray evidence.  Evaluations shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  

The aforementioned 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Diagnostic Code 5003, Note (1). Specific to the Veteran's claim, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

38 C.F.R. § 4.71a, Diagnostic Code 5260, addresses limitation of motion with respect to flexion.  A noncompensable evaluation is assigned for flexion limited to 60 degrees.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  

Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 5 degrees results in a noncompensable rating.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees. 

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 addresses other impairment of the knee.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  Moderate impairment results in a 20 percent evaluation.  

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Two examples are notable.  First, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Second, a Veteran may receive separate ratings for arthritis and instability of the same knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).  

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

b.  Left Knee

The Board will first consider whether an evaluation in excess of 20 percent under Diagnostic Code 5257 is warranted for the period prior to May 15, 2006.  Here, the Veteran underwent VA examinations in May 1997, February 2001, and January 2003.  Here, the May 6, 1997 VA examination revealed a history of surgery to the knee in 1983 and 1994.  The examination did not reveal evidence of severe impairment due to recurrent subluxation or lateral instability under Diagnostic Code 5257.  Rather, lateral instability was described as "minimal."  Similarly, range of motion was from -2 degrees lost extension to 130 degrees of flexion.  There was, however, x-ray evidence of degenerative joint disease that was described as mild to moderate.  

On VA examination in 2001, the examination indicated "N/A" to a prompt describing recurrent subluxation or lateral instability.  While the Veteran reported crepitus and instability, the examiner noted that he was unable to see any subluxation.  The Veteran could extend the knee fully and could flex the leg to 125 degrees.  There were descriptions of severe flare-ups that occurred when he walked, resulting in knee swelling and pain at level 10.  There was also objective evidence of pain on manipulation of the knee.  These findings do not, however, support the assignment of a 30 percent rating under Diagnostic Code 5257.  

Similarly, on VA examination in January 2003, the examiner noted that the Veteran had "no instability when walking and standing."  The examiner noted that there was a history of falling but noted that there was no laxity noted upon examination.  He could fully extend the knee and flex the left leg to 100 degrees with pain starting at 100 degrees.  X-rays revealed degenerative joint disease.  

VA outpatient treatment records for the period prior to May 15, 2006, do not reveal evidence of severe recurrent subluxation or lateral instability.  While the records for this period do not support the assignment of a disability rating in excess of 20 percent under Diagnostic Code 5257, they do reveal x-ray evidence of arthritis accompanied by non-compensable levels of limitation of leg motion.  Given these findings, since May 6, 1997, the date of the VA examination showing arthritis of the knee joint, a 10 percent rating under Diagnostic Code 5003 is for application.  

The Board has considered the application of other diagnostic codes relevant to the knee.  In this regard, the Board observes that Diagnostic Codes 5258, 5259, and 5263, which relate to cartilage impairment and genu recurvatum, do not provide for ratings in excess of the currently assigned 30 percent rating.  To the extent symptoms or pathology exist in the knee consistent with these diagnostic codes, as the Veteran is already assigned the maximum 30 percent disability rating under Diagnostic Code 5257, separate ratings assignments are not available in accordance with 38 C.F.R. § 4.14 ; Esteban v. Brown, 6 Vet. App. 259 (1994).  

Based on the above, the Board next finds that a separate evaluation of 10 percent, but no higher, is warranted for the Veteran's left knee degenerative joint disease since May 6, 1997.  This determination is based on the interplay between the arthritis Diagnostic Codes, 5010 and 5003, and the limitation of motion Diagnostic Codes, 5260 and 5261.  

The Board will now consider whether an evaluation in excess of 30 percent under Diagnostic Code 5257 is warranted for the period since May 15, 2006.  For this period, pertinent evidence includes but is not limited to VA examination conducted in June 2007 and Social Security Administration disability determination records.  As it pertains to Diagnostic Code 5257, however, a 30 percent rating is the maximum rating under the Diagnostic Code.  During the VA examination in June 2007, the Veteran described instability, swelling, locking, fatigability, and constant pain.  Physical examination of the knee revealed objective evidence of pain and crepitus.  Extension was to 0 degrees, and flexion was to 90 degrees with pain beginning at 45 degrees.  Joint function was limited by repetitive use resulting in pain, fatigue, weakness, lack of endurance, incoordination and pain.  However, they did not limit the motion of the leg.  There was moderate instability.  

The SSA noted that the Veteran's bilateral "knee impairments by themselves would seriously interfere with his ability to stand/walk" and that the Veteran would be relegated to "sedentary work activity."  

These findings, while significant, do not support the ratings in excess of 30 percent under 5257 and 10 percent under 5010.  They do not reveal flexion limited to a degree to warrant an evaluation in excess of 10 percent, nor do they reveal any impairment of leg extension.  The Veteran's left knee disability is not shown to result in an exceptional disability picture; that is his knee symptoms are contemplated by the rating schedule.  Hence, referral for extra-schedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

c.  Right Knee

As regards the service-connected right knee disability, the Board has reviewed the evidence since June 29, 2007, the effective date for the grant of service connection, but finds that an initial rating in excess of 10 percent is not warranted under Diagnostic Code 5257.  

In this respect, the evidence reveals that the Veteran favors his right knee as a result of his service-connected left knee.  During the VA examination in June 2007, the examiner found evidence of "slight instability."  This corresponds to the 10 percent evaluation assigned under Diagnostic Code 5257.  During the VA contract examination in September 2008, there was no evidence of subluxation.  This evidence would not support an evaluation in excess of that assigned.  

Additionally, there was no x-ray evidence of arthritis.  Hence, a separate compensable evaluation is not for application under Diagnostic Code 5003.  

The Board finds, however, that the right leg results in limitation of motion.  For example, on examination in June 2007, the Veteran could extend the leg to 0 degrees but flexion was limited to 130 degrees.  Pain occurred at 90 degrees.  Similarly, on examination in September 2008, he could extend to leg to 0 degrees but flexion was limited to 115 degrees.  Pain additionally limited flexion to 105 degrees.  Both examiners noted that the pain resulted in functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, even with consideration of pain resulting in functional loss, limitation of motion of the leg did not nearly approximate flexion limited to 45 degrees (which is the criteria for a 10 percent evaluation under Diagnostic Code 5261).  

Consideration has been given to the benefit of the doubt rule in making the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration finally has been given to whether staged ratings are warranted.  It follows that such ratings are not warranted since the above findings apply to the entire period under appeal.  Finally, the Veteran's service-connected right knee condition is not shown to result in an exceptional disability picture; that is his knee symptoms are contemplated by the rating schedule.  Hence, referral for extra-schedular consideration is not required.

V.  Severance of Service Connection for Bilateral Hearing Loss

The Veteran's service induction exam in May 1968 revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
Not tested
0
LEFT
-5
-10
-10
Not tested
35

As noted, his service separation examination in February 1970 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
Not tested
15
LEFT
55
55
60
Not tested
80

A VA audio examination was conducted in July 1970.  The examiner found, however that the audiogram conducted was not adequate for rating purposes.  

An examination in February 1971 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
15
15
15
LEFT
35
40
40
50
65

A VA audiologic examination in July 1971 included puretone thresholds.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
5
15
LEFT
15/25
0/45
5/40
10/50
35/65+

The results were not considered valid as it pertained to the left ear.  

During the VA audio examination in January 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
65
75
85
LEFT
30
40
90
100
105

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 36 percent in the left ear.  The examiner compared the results of the audiogram upon service induction in 1968 and upon separation in April 1971 and determined that hearing loss existed in both ears at the time of separation and that the thresholds were poorer in both ears as compared to the entrance examination in 1968.  As such, he concluded that it was at least as likely as not that current hearing loss was related to military noise exposure.  

In a February 2005 decision, the RO granted entitlement to service connection for bilateral hearing loss and assigned a 0 percent rating effective January 7, 1994, and a 20 percent evaluation, effective January 11, 2005.  

The Veteran underwent additional VA examination in December 2006.  After a physical examination and review of the service records from the Veteran's period of honorable service from May 1968 to February 1970, the examiner concluded that the audiogram at service separation was "unlikely to have been a valid examination as both the 07/13/70 and even later examinations showed a significant improvement in hearing levels in that ear."  He further opined that the examinations done by VA in 1970 and 1971 were within normal limits, though "highly suggestive" of malingering.

In February 2007, the Veteran was notified that the RO proposed to sever service connection for bilateral hearing loss due to a clear and unmistakable error.  The RO indicated that the Veteran did "not have a character of discharge requisite for service connection for this disability."  

In the September 2007 decision, the RO severed service connection for bilateral hearing loss, effective December 1, 2007.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Pursuant to 38 C.F.R. § 3.105(d), service connection will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (the burden of proof being upon the Government).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d) (2011).  

The regulation regarding severance of service connection contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  38 C.F.R. § 3.105(d); Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  That the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  38 C.F.R. § 3.105(d).  If a service-connection award could be terminated pursuant to 38 C.F.R. § 3.105(d) only on the basis of the law and record as it existed at the time of the original award VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  A severance decision must focus not on whether the original decision was clearly erroneous but on whether the current evidence establishes that service connection is clearly erroneous.  Id.  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court propounded a three-pronged test to determine whether clear and unmistakable error was present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined and elaborated on the test for clear and unmistakable error.  The Court noted that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

In evaluating this claim, the Board first finds that severance was procedurally proper.  The RO issued a proposed rating decision and the Veteran was given 60 days to submit evidence as to why the action should not be taken.  Such actions meet the procedural criteria set forth in 38 C.F.R. § 3.105(d) for severing service connection.  

With respects to the merits of the severance, however, the Board finds that the VA has not met the burden in finding clear and unmistakable error to refute the evidence that hearing loss was incurred in service.  Here, the RO has explained that severance is proper as the grant of service connection for hearing loss was based on a period of active duty service that was other than honorable.  While it appears that the VA examiner in January 2005 did consider both the periods of honorable and other than honorable service, it cannot be said that the basis for the opinion rests solely on the audiometric findings during the Veteran's period of other than honorable service.  Rather, the opinion suggests a worsening of the Veteran's hearing since induction; a period that includes the Veteran's honorable service until February 1970.  There is also evidentiary support for a finding that hearing loss was incurred during the Veteran's period of honorable service.  For instance, the record reveals a significant puretone threshold shift between the Veteran's induction examination and his separation examination in 1970.  Thus, it cannot be said that there was clear and unmistakable error for the granting of bilateral hearing loss.  

Similarly, to the extent that the RO relied on the December 2006 VA audiologic examiner's opinion that the examinations at service discharge were "unlikely to have been" valid, this opinion does not rise to the level of proof necessary for a finding that there was clear and unmistakable error.  Simply, put the examiner appears to be speculating as to the validity of the examinations in service and shortly following service discharge.  Similarly, the December 2006 VA examiner's opinion that the results were "highly suggestive" of malingering also does not rise to the standard of clear and unmistakable error.  Thus, the terms "unlikely" or "highly suggestive" suggests that the facts are still debatable and only provide a standard of proof less than clear and unmistakable error.  

As such, while there is some question concerning the validity of the in-service audiograms, the Board finds that VA has not met its burden of showing a clear and unmistakable error occurred in the grant of service connection for hearing loss.  Accordingly, the RO's action in severing service connection was incorrect and service connection must be restored as though that portion of the September 2007 decision had never taken place.  

VI.  Earlier Effective Date Claim

The Veteran also seeks an effective date of February 1970 for the grant of service connection for bilateral hearing loss.  

By way of history, the Veteran filed a claim seeking service connection for defective hearing on May 27, 1970.  In June 1970, he was advised by the RO that a decision was deferred pending a VA examination.  He underwent a VA examination in July 1970.  The results were considered not adequate for rating purposes.  He was scheduled for a re-examination in August 1970 but did not report.  It also appears that he did not report for an October 1970 examination.  In November 1970, the RO denied the claim.  The Veteran did not appeal that decision and it became final.  

Thereafter, on January 7, 1994, the RO received a claim to reopen service connection for hearing loss.  The RO denied reopening the claim in May 1994.  Later, in May 2000, the Board also denied reopening the claim.  In January 2005, the Veteran underwent a VA examination.  That examination, as discussed above, diagnosed hearing loss and included an opinion linking such to the Veteran's military noise exposure.  

Generally, the effective date of an award of disability compensation based on an original claim or a claim to reopen is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2011).  The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).

As it pertains to reopened claims such as this one, the effective date will be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  Here, while it is clear that the Veteran filed an initial claim for bilateral hearing loss is 1970, he did not appeal the unfavorable decision.  38 U.S.C.A. § 7105(b)(1).  His claim to reopen was not received until January 7, 1994.  That is the date the RO assigned as the effective for the grant of service connection.   

It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011), quoting 38 U.S.C. § 5110(a) ("[T]he effective date of an award ... shall be fixed in accordance with the facts found....").  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See 38 C.F.R. § 3.400 (2011) (the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later"); see also Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed.Cir.2008) (finding the effective date provisions of 38 C.F.R. § 3.400 "consistent with 38 U.S.C. § 5110"); Livesay v. Principi, 15 Vet. App. 165, 171 (2001) (en banc) (rejecting argument that 38 C.F.R. § 3.400(q) (stating that the effective date for reopened claim is the "date of receipt of the new claim or [the] date entitlement arose, whichever is later") is inconsistent with 38 U.S.C. § 5110(a)).  Id.  

For instance, the Court has held that if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (remanding case for Board to determine when disability "manifested itself under ... all of the 'facts found' " and to assign an effective date for benefits accordingly); see also Ellington, 541 F.3d at 1369 (finding it "illogical" to award benefits on a certain date "when the evidence indicates that those conditions did not develop until some later date").  

Here, since the Veteran failed to report to the VA examination scheduled in 1970, there remained a question as to whether he had a hearing loss disability for VA purposes.  The VA examination in 2005 provided evidence both as to the nature of the disability and the etiology of the disability.  It provided the basis for the grant of service connection.  Accordingly, as the claim to reopen was not received until January 1994, this constitutes the earliest effective date under law to grant the claim.  

The Board is certainly sympathetic to the Veteran and acknowledges his contention that he had a hearing loss disability ever since service, the law provides that the earliest effective date is the date of receipt of the new claim.  

VII.  Entitlement to TDIU

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2011).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.

In discussing the unemployability criteria, the United States Court of Appeals for Veterans Claims (Court) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a), see Faust v. West, 13 Vet. App. 342 (2000).  

Here, service connection is in effect for coronary artery disease, rated as 60 percent disabling, residuals of a left knee injury, status post meniscectomy with traumatic arthritis and instability, rated as 30 percent disabling, residuals of left knee traumatic arthritis, rated as 10 percent disabling, bilateral hearing loss, rated as 20 percent disabling, diabetes mellitus, rated as 20 percent disabling, residuals of right knee crepitus and instability, rated as 10 percent disabling.  A rating has yet to be assigned for service-connected tinnitus, granted in the decision herein.  At present, his combined rating is 90 percent.  See 38 C.F.R. § 4.25.  

The record further reveals that the Veteran has been unemployed since 1990 and is considered 100 percent disabled by the U.S. Postal Service.  SSA found that the Veteran has not engaged in substantial gainful activity in August 2005.  It further found that the Veteran has severe impairments consisting of coronary artery disease status post stenting, bilateral degenerative knee joint disease, and PTSD.  SSA determined that the Veteran was unable to perform anything more than sedentary work.  In making the finding that the Veteran was under disability, the Administrative Law Judge indicated that the decision could be based on the physical impairments alone and that he need not consider the mental impairments in deciding the matter.  

Here, while the SSA findings are not binding on the Board, they are persuasive.  While the Board recently received copy of an SSA notice informing the Veteran that disability benefits to the Veteran would be stopping in December 2011, the reasoning for the decision was not included,  Nonetheless, prior to December 2011, which encompasses much of the time covered by the pending appeal, the physical disabilities which resulted in a finding of disability for SSA purposes are all service-connected disabilities.  Given the severity of the coronary artery disease, bilateral knee condition, hearing loss and tinnitus disability, and diabetes mellitus, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation.  As was discussed in the law and regulations section above, the appropriate TDIU standard is not whether a veteran is able to obtain any employment, or to maintain marginal employment.  See Moore, 1 Vet. App. at 358.  Rather, the standard is a subjective one and is whether a veteran can obtain and maintain substantially gainful employment.  Here, collectively, the Veteran's service-connected disabilities are of such severity as to prevent the Veteran from maintaining substantially gainful employment.  Accordingly, the benefit sought on appeal is granted.  

ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, based on his based on the period of active duty service from May 28, 1968, to February 11, 1970, is denied.  

Entitlement to service connection for an acquired psychiatric disorder, other than post-traumatic stress disorder (PTSD) based on the period of active duty service from August 5, 1970, to April 15, 1971, is denied.   

An increased rating for residuals of a left knee injury, status post meniscectomy with instability, currently evaluated as 30 percent disabling since May 15, 2006, and 20 percent disabling prior to May 15, 2006, is denied.  

An initial rating in excess of 10 percent for residuals right knee crepitus and instability is denied.  

Since May 6, 1997, but not earlier, a separate 10 percent rating, but no higher, for traumatic left knee arthritis is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to service connection for a stomach/gastrointestinal disability is denied.  

In the absence of new and material evidence, the request to reopen the previously denied claim for service connection for an esophageal disability is denied.  

New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  The appeal is granted to this extent only.

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a prostate disability is denied.  

The claim of entitlement to service connection for coronary artery disease is dismissed.  

In the absence of new and material evidence, the request to reopen the previously denied claim for service connection for a respiratory disability is denied.  

Entitlement to service connection for a colon disability is denied.  

The severance of service connection for bilateral hearing loss was improper; service connection is to be restored in accordance with 38 C.F.R. § 3.105(a).  

Entitlement to an effective date earlier than January 7, 1994, for the grant of service connection for bilateral hearing loss is denied.  

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  

REMAND

While the Board herein is reopening the claim for service connection for PTSD, it finds that additional development is required prior to issuing a decision on the merits.  

First, while the Veteran has been diagnosed with PTSD, it is unclear if the diagnosis is based on the Veteran's Vietnam service during his first period of honorable service or during his period of other than honorable service.  For his first period of honorable service, the Veteran served as a cook and was in Vietnam from February 1969 to February 1970.  For his period of other than honorable service the Veteran was in Vietnam from August 1970 to February 1971.  As discussed above, VA compensation is not payable for injury or disease incurred during the other than honorable period of service.  Hence, on remand, the Veteran should be afforded a VA PTSD examination to obtain evidence as to the etiology of the disability.  

Moreover, recent regulatory amendments changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3)(2011).  Here, the Veteran's MOS as a cook is inconsistent with his reports of serving in a combat capacity in Vietnam.  However, it is certainly possible that the Veteran was in fear of hostile military activity as a result of his service in Vietnam.  

Under the new regulation, a Veteran's lay testimony alone, indicating that his claimed in-service stressor is related to his fear of hostile military or terrorist activity, may establish the occurrence of the claimed in-service stressor if it is consistent with the places, types, and circumstances of his service.  75 Fed. Reg. 39,843 . The changes also require that a VA psychiatrist or psychologist, or a contract psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the stressor.  75 Fed. Reg. 39,852.

Accordingly, the case is REMANDED for the following action:

1.   The RO shall contact the Veteran and ask him to provide as much detail as possible regarding his claimed PTSD stressors, including the exact dates, or near to exact dates, of each event experienced, his unit(s) of assignment, and location(s).  

2.  The Veteran shall be afforded a VA psychiatric examination to determine the etiology of any current PTSD under the criteria in DSM-IV.  The claims folder must be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination.  

If PTSD is diagnosed, the doctor should clearly identify whether such is due to the Veteran's period of active duty service from May 1968 to February 1970.  

If PTSD is diagnosed the examiner shall indicate whether such is due to the Veteran's fear of hostile military or terrorist activity during service.  The examiner should also identify the specific events that are considered stressors supporting the diagnosis, and fully explain why the stressors are considered sufficient under DSM-IV.  

The physician should describe all findings in detail and provide a complete rationale for all opinions offered.  The findings should be typed or otherwise recorded in a legible manner for review purposes.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  

4.  Thereafter, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

5.  After the requested development has been completed, the RO shall review and adjudicate the merits of the claim based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


